THE DREYFUS/LAUREL FUNDS, INC. c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 June 27, 2013 Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549 Attention:Karen L. Rossotto Re: The Dreyfus/Laurel Funds, Inc. (the "Fund") (Registration Nos: 33-16338 and 811-05202) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the "Act"), the Fund hereby certifies that: the Prospectus and Statement of Additional Information that would have been filed pursuant to Rule 497(c) under the Act would not have differed from those contained in Post-Effective Amendment No. 133 to the Fund's Registration Statement on Form N-1A; and the text of Post-Effective Amendment No. 133 to the Fund's Registration Statement on Form N-1A was filed electronically on June 12, 2013. THE DREYFUS/LAUREL FUNDS, INC. By: /s/ Jeff Prusnofsky Jeff Prusnofsky Vice President
